Exhibit 10.15

 

Execution Copy

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated February 17, 2020 (this “Agreement”), is
entered into by and between INSPIRED ENTERTAINMENT, INC., a Delaware corporation
(the “Company”), and BROOKS H. PIERCE (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated May 1. 2018 between the Company and the Executive, the “Prior
Agreement”); and

 

WHEREAS, the Company and the Executive have determined, subject to the terms and
conditions set forth herein, to terminate the Prior Agreement and to enter into
this Agreement, and desire to set forth the terms and conditions pursuant to
which the Executive will be employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive, intending to be legally bound, hereby agree as
follows, effective January 1, 2020 (such date, the “Commencement Date”):

 

1.EMPLOYMENT. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, on and subject to the terms and conditions
set forth in this Agreement.

 

2.COMMENCEMENT AND TERM. The Executive’s employment with the Company under this
Agreement shall begin on the Commencement Date and shall (subject to the
Sections 2a & b below, 6, and 14 hereof) be for a period of four years,
terminating on December 31, 2023 (the “Contract Termination Date”);

 

a.This Agreement may be extended for a period of one additional year upon mutual
written affirmation of the parties to December 31, 2024;

 

i.In the event that the parties do not mutually agree to extend this Agreement
or otherwise extend Executive’s employment, the Agreement will terminate on
December 31, 2023 and Executive will receive the Accrued Benefits described
herein and the provisions of Sections 12, 13, 15 and 16 will remain in effect.

 

b.For the avoidance of doubt, upon the commencement of this Agreement, the Prior
Agreement will no longer be in force and effect except to the extent that equity
granted pursuant to the Prior Agreement that had not yet earned or vested will
continue to be earned and vest on the terms set forth in the equity agreement
governing those grants and below.

 

3.OBLIGATIONS DURING EMPLOYMENT.

 

a.During his employment, the Executive shall:

 

i.serve the Company to the best of his ability in the capacity of President and
Chief Operating Officer;

 

 

 

 

ii.faithfully and diligently perform such additional duties and exercise such
powers as the Board may from time to time properly assign to or confer upon
Executive insofar as such duties and powers are consistent with his position;

 

iii.be responsible for operational oversight and management executing the
strategy set by the Board of Directors and the Executive Chairman of the Board;

 

iv.if and so long as the Board so directs, perform and exercise such duties and
powers on behalf of any Subsidiary and act as a director or other officer of any
Subsidiary; provided, that (A) such duties are ancillary to his position with
the Company, and (B) this Agreement shall not be assigned to any other
Subsidiary at any time;

 

v.do all as is reasonably in his power to protect, promote, develop and extend
the business interests and reputation of the Company, all at the expense of the
Company (subject to compliance with Section 13);

 

vi.at all times and in all material respects (A) conform to and comply with (1)
any lawful direction of the Executive Chairman and the Board serving a
reasonable business purpose and not inconsistent with this Agreement, (2) the
provisions of the Company’s Certificate of Incorporation (as amended from time
to time), and (3) the requirements of any relevant regulatory body or securities
exchange governing the activities of the Company or any Subsidiary, and (B)
conform to and so far as he is able to comply with the conditions to and terms
of any license (the terms of which he is first made aware of by the Company)
granted to the Company or any Subsidiary; and

 

vii.prior to assuming any position as director, manager, general partner,
officer or similar position with of any other business entity (“Other Entity”),
provide the Board with written notice specifying the nature of the expected
engagement, the business activities in which the Other Entity is engaged; and
the amount of time per month the Executive anticipates will be devoted to the
activities of the Other Entity. The Executive shall not take on any such
engagement with the Other Entity unless (i) he shall have confirmed to the Board
in writing that the Other Entity has waived any obligation of Executive to
disclose to it any Corporate Opportunities that may conflict with the
Executive’s obligations pursuant to Sections 3 or 4 hereof, and (ii) the Board
shall have approved such engagement. For the avoidance of doubt those positions
disclosed by the Executive during the term of the Prior Agreement are deemed to
have been approved by the Board. In addition, in connection with any engagement
of Executive by any Other Entity, either currently in existence or which may be
authorized by the Board in the future, Executive shall provide to the Board (in
writing if so requested) all information, explanations and assistance regarding
the outside activities of Executive as the Board may lawfully require for any
reasonable business purpose in connection with the business and affairs of the
Company.

 

Page 2

 

  

b.Should the Company give notice to the Executive to terminate this Agreement
pursuant to Section 14(b), the Company may, at any time during the continuance
of the Executive’s employment after such notice is given, require the Executive
not to attend work and/or not to undertake any or all of his duties and may
assign other duties to Executive. During any such period where the Executive is
required not to attend work and/or not to undertake any or all of his duties
pursuant to Section 3(a), the Company:

 

i.shall not be obligated to provide the Executive with any work;

 

ii.may require the Executive to resign as a director or other officer of the
Company and of any Subsidiary; and

 

iii.shall continue to pay to the Executive’s Salary and provide any other
benefits to which he is contractually entitled, and the Executive shall remain
bound by the terms and conditions of this Agreement (the Executive’s attention
is particularly drawn to Section 13 below), provided, that the Executive shall
not be subject to the limitations of Section 4(a)(i) or Section 4(b)(iv) hereof
during the notice period.

 

4.FURTHER OBLIGATIONS OF THE EXECUTIVE.

 

a.(i) During employment pursuant hereto, Executive shall submit to the Board all
business, commercial and investment opportunities or offers presented to
Executive, or of which Executive becomes aware, which relate to the areas of
business engaged in by the Company or its Subsidiaries at any time during the
Executive’s employment (“Corporate Opportunities”). During the Executive’s
employment, unless approved by the Board, Executive shall not accept or pursue,
directly or indirectly, any Corporate Opportunities on Executive’s own behalf or
on behalf of another person or entity in or with respect to which Executive has
any economic interest, or present such Corporate Opportunities to any business
entity other than the Company, including, without limitation, any business
entity which Executive serves as an officer or director.

 

b.During employment, the Executive:

 

i.shall not directly or indirectly procure, accept or obtain for his own benefit
(or for the benefit of any other person) any payment, rebate, discount,
commission, voucher, gift, entertainment or other benefit (“Gratuities”) from
any third party in respect of any business transacted or proposed to be
transacted (whether or not by Executive) by or on behalf of the Company or any
Subsidiary in violation of Company policies applicable to Gratuities;

 

ii.shall observe the terms of any policy issued by the Company in relation to
such Gratuities and any other bribery or corruption related laws which are
relevant to the jurisdictions in which the Company or any Subsidiary does
business;

 

Page 3

 

  

iii.shall immediately disclose and account to the Company for any such
Gratuities received by Executive (or by any other person on his behalf or at his
instruction); and

 

iv.shall promptly disclose to the Board full details of any investment (of
whatever sort) he makes in any business or company within the Company’s or any
of its Subsidiaries’ areas of industry or sectors.

 

5.REMUNERATION.

 

a.The Company shall pay to the Executive during his employment a salary
(“Salary”) (which shall accrue from day to day) at the rate of five hundred
thousand U.S. dollars (US$500,000) per year. The Salary shall be payable in
twenty-six (26) equal installments per annum in arrears and shall be subject to
review by the Compensation Committee annually but without any commitment to
increase the Salary. For the avoidance of doubt, the Executive’s Salary (as may
be increased from time to time) shall not be decreased during his employment
pursuant to this Agreement.

 

b.The Executive will, during his employment, have the opportunity to earn an
annual bonus of up to not less than one hundred percent (100%) of Executive’s
annual Salary (such amount, the “Target Bonus”) and a maximum annual bonus of up
to two (2) times the Target Bonus (the “Maximum Annual Bonus”), the amount of
such Target Bonus and the terms thereof to be established annually by the
Compensation Committee. The annual bonus shall be consistent with the Company’s
short term incentive plan (such plan or any other short term cash bonus plan the
Company may adopt with respect to its senior executives, the “STIP”) and the
award criteria applicable to other senior executives of the Company. Annual
performance goals will be established by the Compensation Committee (following
consultation with the Executive), and such goals, once final, will be
communicated to the Executive as promptly as practicable after the start of the
applicable year. Any annual bonus that becomes payable hereunder shall be paid
to Executive within two and one-half months after the later of (i) the end of
the applicable fiscal year, or (ii) the date such bonus amount is determined by
the Compensation Committee.

 

c.The Executive will, during his employment, be eligible to receive incentive
and equity (or equity-based) compensation and any other benefits to be
determined annually by the Compensation Committee. The Executive shall also be
eligible to participate in any long-term incentive plan (“LTIP”) available to
senior executives of the Company.

 

6.SPECIAL SIGN-ON EQUITY GRANT.

 

a.Upon the effectiveness of this Agreement and in addition to the compensation
of the Executive referred to elsewhere in this Agreement, the Company shall
award the Executive two hundred thousand (200,000) RSUs (the “Special Sign-on
Equity Grant”), on the following terms:

 

i.Time Based RSUs

 

1.An aggregate of up to 100,000 RSUs shall vest as follows:

 

a.75,000 RSUs will vest subject to the Service Requirement (defined below) on
December 31, 2022; and

 



Page 4

 

 

b.25,000 RSUs will vest subject to the Service Requirement on December 31, 2023.

 

2.As used herein, the “Service Requirement” shall mean that the Executive
remains employed by the Company pursuant to this Agreement on the vesting date.

 

3.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (c) of this Section 6.

 

ii.Adjusted EBITDA Based RSUs

 

1.An aggregate of 100,000 RSUs (25% per year) shall be Adjusted EBITDA Based
RSUs, which may be earned 25,000 per calendar year based on the Company’s
achievement of annual Adjusted EBITDA Targets (as defined and consistent with
the STI program) and threshold performance levels set each year by the
Compensation Committee for the years 2020-2023.

 

2.The performance levels for the 2020 portion of the Adjusted EBITDA Based RSUs
are 80% of Adjusted EBITDA Target pays no shares increasing linearly to 100% of
Adjusted EBITDA Target pays 100% of 2020 portion.

 

3.The 2020-2022 Adjusted EBITDA Based RSUs shall vest, if earned, on December
31, 2022 and the 2023 portion will vest, if earned, on December 31, 2023.

 

4.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (c) of this Section 6.

 

b.For the avoidance of doubt, in the event that the parties extend the term of
this Agreement pursuant to Section 2a to December 31, 2024, the Company will
award Executive an additional 25,000 Time-based RSUs and an additional 25,000
Adjusted EBITDA Based RSUs (a total of 50,000 RSUs) which:

 

i.will vest on December 31, 2024 except as provided in Section 6c below,
provided, however, that the Adjusted EBITDA Based RSUs will vest based on the
Company’s achievement of the annul EBITDA Target (as defined and consistent with
the STI program) and threshold performance level set by the Compensation
Committee for 2024.

   

ii.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (c) of this Section 6.

 



Page 5

 

 

c.Conditions Relating to Death and Change in Control with Respect to the Special
Sign-on Grant. Except as set forth in subsections (i), (ii) and (iii) hereof,
should the employment of the Executive terminate for any reason on or before
December 31, 2023, any Special Sign-on Equity Grant RSUs that have not vested
prior to such date shall be forfeited.

 

i.In the event of the death of the Executive prior to December 31, 2023, the
estate of the Executive shall receive, in connection with the Special Sign-on
Equity Grant:

 

1.Time Based RSUs

 

(i) 25,000 Time Based RSUs for each fully completed year prior to the date of
death but which the Executive has not already received; and (ii) a pro-rated
portion of 25,000 Time Based RSUs pro-rated based on the number of days he lived
in the year of his death divided by 365.

 

2.Adjusted EBITDA Based RSUs

 

(i) any Adjusted EBITDA Based RSUs that the Executive earned with respect to any
fiscal year prior to the date of his death but which the Executive has not
already received, and (ii) at end of year of death, such percentage of 25,000
Adjusted EBITDA Based RSUs, pro-rated based on the number of days he lived in
the year of his death divided by 365, based upon the Company achieving its
EBITDA targets for the year.

 

ii.In the event of a Change in Control prior to December 31, 2023, the Executive
shall earn, to the extent not already earned:

 

1.Time Based RSUs

 

(i) 25,000 Time Based RSUs for each fully completed year prior to the Change in
Control Event; and (ii) 25,000; and (iii) either (x) a percentage of 25,000 Time
Based RSUs, pro-rated based on the number of days prior to the Change in Control
Event during such year divided by 365 should such Event occur before December
31, 2022 OR (y) 0 should such Event occur in 2023; and

 

2.Adjusted EBITDA Based RSUs

 

Any Adjusted EBITDA Based RSUs that the Executive earned for each fully
completed year prior to the Change in Control Event, and (ii) 25,000; and (iii)
either (x) a percentage of 25,000 Adjusted EBITDA Based RSUs, pro-rated based on
the number of days prior to the Change in Control Event during such year divided
by 365 should such Event occur before December 31, 2022 OR (y) 0 should such
Event occur in 2023.

 

Page 6

 

  

3.The RSUs in the foregoing clauses shall vest only upon the earliest of
December 31, 2023, a Change in Control Termination Event, or the death of the
Executive.

 

4.If the Executive shall terminate employment prior to December 31, 2023
pursuant to Section 14.c, and such termination shall not constitute a Change in
Control Termination Event or the death of the Executive, all of the shares under
the foregoing clauses shall be forfeited.

 

iii.If this Agreement is extended pursuant to Section 2a, then in the event of
the death of the Executive subsequent to December 31, 2023 and prior to December
31, 2024, the estate of the Executive shall receive a pro-rated portion of
50,000 RSUs pro-rated based on the number of days he lived in the year of his
death divided by 365.

 

iv.If this Agreement is extended pursuant to Section 2a, then in the event of a
Change in Control Event subsequent to December 31, 2023 and prior to December
31, 2024, 50,000 RSUs shall vest only upon the earliest of December 31, 2024, a
Change in Control Termination Event, or the death of the Executive. If the
Executive shall terminate employment on or prior to December 31, 2024, and such
termination shall not constitute a Change in Control Termination Event or the
death of the Executive, the 50,000 RSUs shall be forfeited.

 

7.WAGE DEDUCTIONS AND WITHHOLDINGS. The Executive hereby authorizes the Company
to deduct from his salary or any other sums due to Executive from the Company,
any sums due from the Executive to the Company, including without limitation any
overpayment of salary. Without limiting the generality of the foregoing, the
Company or any Subsidiary may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes or
contributions as may be required to be withheld pursuant to any applicable law
or regulation.

 

8.OTHER REIMBURSEMENTS.

 

a.Medical Insurance. The Company will secure health insurance for Executive or
reimburse such other entity as the Executive may reasonably direct for health
care benefits and insurance, including any fees payable to third party firms
which provide access to such products, the provider/insurer or such other entity
provides and/or pays for the benefit of the Executive and his family during the
Executive’s employment hereunder.

 

b.Communications Equipment and Service. During the Executive’s employment
hereunder, the Company will reimburse the Executive or such other entity as the
Executive may direct for expenses relating to a mobile phone (iPhone or similar
device) and any associated service contract for such mobile phone.

   

9.DEATH IN SERVICE. The Company will secure, with cooperation from the
Executive, life insurance coverage in an amount equal to four times Salary,
subject always to this level of cover being permitted by the life insurance
policy provider, and payable to such survivor(s) designated by the Executive or
Executive’s estate.

 



Page 7

 

 

10.EXPENSES.

 

a.The Company shall, during his employment, reimburse the Executive in respect
of all reasonable travelling accommodation, entertainment and other similar
out-of-pocket expenses exclusively and reasonably incurred by the Executive in
or about the performance of duties.

 

b.Except where specified to the contrary, all expenses shall be reimbursed in
accordance with the Company’s expense reimbursement policies applicable to other
senior executives, subject to the Executive providing appropriate documentation
(including receipts, invoices, tickets and/or vouchers as may be
appropriate/required by Company policy.)

 

c.During the Executive’s employment hereunder, the Company will reimburse the
Executive, or such other entity as the Executive may direct, for the annual fee
of one credit card of the Executive’s choice, which credit card will only be
used for expenditures related to the Executive’s responsibilities.

 

11.INCAPACITY.

 

a.Subject to his complying with the Company’s procedures relating to the
notification and certification of periods of absence from work, the Executive
shall continue to be paid his salary (inclusive of any statutory sick pay or
social security benefits to which he may be entitled) during any period of
absence from work due to sickness, injury or other incapacity up to a maximum of
26 weeks in aggregate in any period of 52 consecutive weeks.

 

b.If any incapacity of the Executive shall be caused by an alleged action or
wrong of a third party and the Executive shall decide to claim damages in
respect thereof and shall recover damages for loss of earnings over the period
for which Salary has been or will be paid to Executive by the Company pursuant
to this Agreement, he shall account to the Company for any such damages for loss
of earnings recovered (in an amount not exceeding the actual salary paid or
payable to Executive by the Company pursuant to this Agreement in respect of the
said period) less any costs borne by Executive in achieving such recovery. The
Executive shall keep the Company advised of the commencement, progress and
outcome of any such claim. If required by the Company (and on receipt of an
indemnity from the Company for all the costs thereby incurred) the Executive
shall use reasonable endeavors to recover such damages.

 

12.INTELLECTUAL PROPERTY RIGHTS.

  

a.The Executive and the Company foresee that he may make, discover and/or create
Inventions, Authorship Rights or Works (as each of those terms are defined
below) in the course of his duties under this Agreement and agree that the
Executive has special obligations to further the interests of the Company. The
Executive agrees to the terms set out in this Section 12 in consideration for
the salary, bonus and benefits set out herein.

 



Page 8

 

 

b.If the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company make an invention (whether or not
patentable) designed to be used in any line of business then conducted by the
Company or any Subsidiaries (referred to in this Agreement as “Invention”) he
shall promptly disclose to the Company full details of such Invention to enable
the Company to assess it and to determine whether under the applicable law the
Invention is the property of the Company; provided, that any Invention that does
not belong to the Company shall be treated as confidential, and shall not be
used or otherwise exploited, by the Company.

 

c.If the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company create any documents, data, drawings,
specifications, articles, computer programs, software (object or source code),
equipment, network designs, business logic, notes, sketches, drawings, reports,
modifications, tools, scripts or other items directly or indirectly in the
course of his employment and that are designed for use in any line of business
then conducted by the Company or any Subsidiaries in which the Executive is
involved (“Works”), he shall promptly provide such Works to the Company and
title in and to the tangible property of the Works shall immediately upon
creation or performance vest in and shall be and remain the sole and exclusive
property of the Company and the Executive hereby irrevocably and unconditionally
assigns to the Company all right, title and interest in and to the same.

 

d.If any copyright, design right (whether registered or unregistered) or
database rights in the Works (together “Authorship Rights”) or any Invention
belong to the Company, the Executives shall consider themselves as trustees for
the Company in relation to all such Authorship Rights or Invention and shall, at
the request and expense of the Company, do all things necessary to vest all
rights, title and interest in such Authorship Rights or Invention in the Company
or its nominee absolutely as legal and beneficial owner and to secure and
preserve full patent, copyright, design right or other appropriate forms of
protection therefor in any part of the world as the Company shall in its
discretion think fit.

 

e.If any Authorship Rights or Invention do not belong to the Company, the
Company shall have the right to acquire for itself or its nominee the
Executive’s rights in such Authorship Rights or Invention within three months
after disclosure or provision pursuant to Section 12(b) or 12(c) of this
Agreement (as applicable) or, if the Executive fails to disclose or provide
documents or information pursuant to Section 12(b) or 12(c) of this Agreement
(as applicable), the date on which the Company first has actual knowledge of the
existence of such Authorship Rights or Invention, which acquisition shall be
made on fair and reasonable terms to be agreed.

  

f.The Executive shall give notice in writing to the Company promptly on becoming
aware of any infringement or suspected infringement of any intellectual property
rights in any Invention, Authorship Rights or Works which are owned by the
Company, or which are acquired or to be acquired by the Company pursuant to
Section 12(e). The Executive shall also notify the Company promptly on becoming
aware of any infringement or suspected infringement of any other intellectual
property rights which the Executive should reasonably believe to be vested in or
owned by the Company or any Subsidiaries or of any use by or disclosure to a
third party (which he should reasonably believe to be unauthorized by the
Company) of any Confidential Information.

 



Page 9

 

 

g.Save for Section 12(f), rights and obligations under this Agreement shall
continue in force after the termination of this Agreement in respect of each or
each set of Invention, Authorship Rights or Works and shall be binding upon the
Executive’s representatives.

 

h.The Executive irrevocably waives any rights he may have under Chapter IV
(Moral Rights) of the Intellectual Property (Copyright and Related Rights) Act
2005 and any corresponding rights under the applicable laws of any other
jurisdiction in respect of all Authorship Rights owned by the Company, or
acquired by the Company or to be acquired by the Company pursuant to Section
12(e).

 

i.The Company acknowledges that as of the Commencement Date the Executive will
own and/or hold rights in and to intellectual property that would, or could,
otherwise constitute Inventions, Authorship Rights or Works, but were created,
developed or acquired prior to the Commencement Date, and the Company agrees and
acknowledges that none of such intellectual property or rights (nor, for the
avoidance of doubt, any of Executive’s experience, knowledge and contacts in the
gaming or other industries) shall (save for those created, developed or acquired
under the Prior Agreement) constitute property or rights of the Company (and
that the Executive shall not be deemed to have granted any right or license
thereto hereunder or by mere service to the Company), and that the Executive
shall be free to use and exploit such property or rights as Executive determines
in Executive’s sole and absolute discretion. The Company further acknowledges
that from and after the Commencement Date the Executive may create, develop or
acquire Inventions, Authorship Rights or Works for use in businesses or
activities outside the lines of business then conducted by the Company or any
Subsidiary, and the Company agrees and acknowledges that it has no right, title
or interest therein or any right or claim to prevent or restrict any such
activity by or for the Executive.

 

13.CONFIDENTIALITY.

 

a.In addition to the Executive’s common law obligations to keep confidential
information secret, he must not disclose to any person, firm or company,
otherwise than in the proper course of Executive’s duties or with the written
consent of the Company, any trade secret or information of a confidential nature
concerning the Company’s business or the business of any Subsidiary, or any
client or prospective client of any of them including, but not limited to:

   

i.any trade secret or confidential or secret information concerning the business
development, affairs, future plans, business methods, connections, operations,
accounts, finances, organization, processes, policies or practices, designs,
dealings, trading, software, or know-how relating to or belonging to the Company
and/or to any Subsidiary or any of its suppliers, agents, distributors, clients
or customers;

 

ii.confidential computer software, computer-related know-how, passwords,
computer programs, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and/or
modifications relating to or belonging to the Company and/or any Subsidiary;

 



Page 10

 

  

iii.details of the Company’s or any Subsidiary’s financial projections or
projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

iv.any confidential research, report or development undertaken by or for the
Company or any Subsidiary;

 

v.details of relationships or arrangements with, or knowledge of the needs or
the requirements of, the Company’s or any Subsidiary’s actual or potential
clients or customers;

 

vi.information supplied in confidence by customers, clients or any third party
to which the Company or any Subsidiary owes an obligation of confidentiality;

 

vii.lists and details of contracts with the Company’s or any Subsidiary’s actual
or potential suppliers;

 

viii.information of a personal or otherwise of a confidential nature relating to
fellow employees, directors or officers of and/or consultants to, the Company
and/or any Subsidiary for which the Executive may from time to time provide
services;

 

ix.confidential information concerning, or details of, any competitive business
pitches, and/or target details;

 

x.any document or information marked as confidential on its face; or

 

xi.any document or information which has been supplied to the Executive in
confidence or which he has been informed is confidential or which he might
reasonably be aware is confidential.

  

Any information of the sort described in this Section 13(a) which the Executive
obtains or becomes aware of during the course of Executive’s employment under
this Agreement or which, by virtue of the Executive’s position, it may
reasonably be assumed he has obtained or become aware of during the course of
Executive’s employment under this Agreement shall be “Confidential Information”
for the purposes of this Agreement.

 

b.The Executive undertakes to use Executive’s best endeavors (subject to payment
by the Company of any expense reasonably incurred in so doing) to prevent
unauthorized publication or disclosure to any third party of any Confidential
Information (save as may be required by law or a duly authorized regulatory
body).

 



Page 11

 

 

c.The provisions in Sections 13(a) and 13(b) shall continue to apply after
termination of employment, howsoever arising, without any time limit. The
provisions in Sections 13(a) and 13(b) shall not apply to any information or
knowledge which (i) is or comes into the public domain other than through
unauthorized disclosure of the Executive, (ii) is or becomes available to the
Executive on a non-confidential basis from a source which is entitled to
disclose it to the Executive, or (iii) was already known to the Executive prior
to the date hereof.

 

d.Nothing in this Section 13 shall be construed or interpreted as preventing the
Executive from making a disclosure pursuant to any applicable legal requirement
or order of any court or other tribunal or regulatory body. In circumstances
where the Executive feels it is necessary for Executive to make such a
disclosure, he should, to the extent practical, first raise the issue with the
Board, or if the Executive’s concerns relate to certain members of the Board, to
an officer or officers of the Company whom he believes are not involved or
implicated in the relevant matter.

 

e.Nothing in this Agreement or otherwise shall prohibit the Executive from (i)
reporting possible violations of federal or state law or regulation to any U.S.
governmental agency or entity or self-regulatory organization (including but not
limited to the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, and any U.S. agency Inspector General), or making
other disclosures that are protected under the whistleblower provisions or other
provisions of U.S. federal or state law or regulation, (ii) providing truthful
testimony or statements to the extent, but only to the extent, required by
applicable law, rule, regulation, legal process or by any court, arbitrator,
mediator or administrative, regulatory, judicial or legislative body (including
any committee thereof) with apparent jurisdiction (provided, however, that in
such event, except as set forth in the foregoing clause (i) above or clause
(iii) below, Executive will give the Company prompt written notice thereof prior
to such disclosure so that the Company may seek appropriate protection for such
information), (iii) reporting or disclosing information under the terms of the
Company’s Reporting Suspected Violations of Law Policy or such similar policy as
the Company may have in effect from time to time or (iv) disclosing information
to the extent necessary to enforce the terms of this Agreement.

 

f.Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other provision
of this Agreement:

(i) You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that:

   

(A)is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

(B)is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 



Page 12

 

 

(ii)If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:

 

(A)file any document containing trade secrets under seal; and

 

(B)do not disclose trade secrets, except pursuant to court order.

 

14.TERMINATION OF EMPLOYMENT.

 

a.Termination for Cause.

 

i.The employment of the Executive may be terminated by the Company for Cause
immediately upon written notice to the Executive. “Cause” shall mean any of the
following:

 

1.the Executive commits any material breach of the terms contained in this
Agreement or of any Company policies (after receiving prior written warning of
the nature of such breach and having been given not less than thirty (30) days
to cure such breach if such breach is remediable); or

 

2.the Executive is guilty of any gross negligence or willful gross misconduct in
connection with or affecting the business or affairs of the Company or any
Subsidiary for which he is required to perform duties; or

 

3.the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or a misdemeanor that is a crime of moral turpitude (other than for a
traffic-related offense); or

 

4.the Executive commits or has committed any material breach of this Agreement
that has a material adverse effect on the Company.

 

ii.No act or omission to act by Executive shall be “willful” if conducted in
good faith or with a reasonable belief that such act or omission was in the best
interests of the Company.

 

Page 13

 

 

iii.Upon a termination of the Executive’s employment pursuant to this Section
14(a), neither the Company nor any of the Subsidiaries, shall be under any
further obligation to the Executive, except the Company’s obligation to pay (A)
all accrued but unpaid salary to the date of termination (to be paid within 30
days following such termination, less all applicable deductions), (B) any earned
and vested benefits and payments pursuant to the terms of any benefit or
incentive plan or arrangement or award for the benefit of the Executive
(including without limitation the reimbursements required by Section 8 above),
(C) all unreimbursed business expenses incurred and properly submitted in
accordance with applicable Company policies; and (D) other benefits
contractually due to the Executive (or an amount equal to the cash value
thereof), which payments and benefits described in subsections (A) through (D)
are referred to herein as the “Accrued Benefits”).

 

b.Termination at the Discretion of the Company. Except in the case of “Cause”,
the Company may at its absolute discretion elect to terminate the employment of
the Executive by giving the Executive not less than 90 days’ written notice of
such termination (the date of such termination, the “Discretionary Notice
Termination Date”).

 

i.Upon a termination of the Executive’s employment at the discretion of the
Company pursuant to this Section 14(b), the Executive shall receive:

 

1.the Accrued Benefits; and

 

2.Salary for twelve months (if the termination pursuant to this Section 14(b)
constitutes a Change in Control Termination Event, twelve months increases to 18
months and includes 1.5 times the Target Bonus in effect at the time of
termination payable over the period) following the Discretionary Notice
Termination Date and a pro-rated Bonus for the year of termination at Target,
payable in accordance with the Company’s then current payroll practice.

 

3.Except for the Equity Award in Section 6 above which will vest in accordance
with the terms of that Section 6: 1) any Time Based RSUs that would have vested
in the twelve month period following such termination (payable immediately); 2)
any earned EBITDA Based RSUs that would have vested in the twelve month period
following such termination (payable immediately); and 3) in the first quarter
following the year of such termination, any additional EBITDA Based RSUs that
are earned based on achievement of that year’s performance criteria and would
have vested in the twelve month period following such termination; ALL subject
to any applicable clawback provisions.

 

c.Termination by the Executive for Good Reason.

 

i.The Executive may terminate Executive’s employment at any time for Good Reason
by giving written notice to the Company of Executive’s good faith belief that an
event constituting Good Reason has occurred (without the Executive’s consent),
and setting forth the basis for such belief, within 90 days of such notice (the
termination date, the “Good Reason Termination Date”); provided, however, that
no termination for Good Reason shall occur if, prior to the Good Reason
Termination Date, the Company has cured the condition giving rise to the Good
Reason. Nothing herein shall be deemed to prevent the Company from contesting
Good Reason pursuant to this Section 14(c) hereof or otherwise. Upon the Company
providing written notice to the Executive of its contesting Good Reason, the
Good Reason Termination Date shall be deferred until the dispute is resolved
pursuant hereto. It shall be a condition to the Executive receiving the benefits
described in clause (iii) below that the Executive shall, not less than seven
(7) days prior to the Good Reason Termination Date, execute a release of the
Company, in form and substance reasonably satisfactory to the Board, which
release shall remain in full force and effect at the Good Reason Termination
Date.

 



Page 14

 

 

ii.“Good Reason” shall mean any of the following : (A) a material reduction in
Executive’s titles, duties or authorities (including reporting
responsibilities); (B) a material reduction in the Executive’s salary; (C) any
significant relocation of the Executive’s principal office (provided, however,
that this does not include Executive being expected to perform a portion or even
a majority of Executive’s duties in locations other than Executive’s principal
office); or (D) a material breach of this Agreement by the Company. For the
avoidance of doubt, if the parties mutually agree to extend this Agreement
pursuant to Section 2a for an additional year to December 31, 2024, the hiring
or designation of a Chief Executive Officer who transitions to or replaces the
Executive Chairman during that year or thereafter will not constitute “good
reason” under this subsection part (A).

 

iii.Upon a termination of the Executive’s employment by the Executive for Good
Reason pursuant to this Section 14(c), the Executive shall receive from the
Company the same benefits described in Section 14(b).

 

d.Death of the Executive. In the event of the death of the Executive during the
term hereof, the estate of the Executive shall receive the compensation provided
for herein; provided that (where possible) the estate shall comply with the
provisions of clause (e) below to the extent requested by the Company.

 

e.Upon the termination of employment (for whatever reason and howsoever
arising), the Executive:

 

i.shall not take away, conceal or destroy but shall immediately deliver up to
the Company all documents (which expression shall include but without limitation
notes, memoranda, correspondence, drawings, sketches, plans, designs and any
other material upon which data or information is recorded or stored) produced
during the course of Executive’s employment with the Company relating to the
business or affairs of the Company or any Subsidiary or any of their clients,
customers, shareholders, employees, officers, suppliers, distributors and agents
together with any other property belonging to the Company or any Subsidiary
which may then be in Executive’s possession or under Executive’s control;

   

ii.shall at the request of the Board immediately resign without claim for
compensation from any office held by Executive in the Company or any Subsidiary
(but without prejudice to any claim he may have for damages for breach of this
Agreement or otherwise) and in the event of Executive’s failure to do so the
Company is hereby irrevocably authorized to appoint some person in Executive’s
name and on Executive’s behalf to sign and deliver such resignations; and

 

iii.shall immediately repay all outstanding debts or loans due to the Company or
any Subsidiary and the Company is hereby authorized to deduct from any amount
owed to the Executive a sum in repayment of all or any part of any such debts or
loans.

 



Page 15

 

 

iv.If the Executive is involved in any pending or potential litigation,
investigation or regulatory or administrative proceeding (each a “Proceeding”)
to which the documents the Executive previously delivered to the Company
pursuant to Section 12 hereof may relate, the Company shall provide the
Executive with access to such documents to the extent they are potentially
related to the Proceeding.

 

15.ARBITRATION. The parties agree that all claims, disputes, and/or
controversies arising under this Agreement and/or related to the Executive’s
employment hereunder or the termination of such employment (whether or not based
on contract, tort or upon any federal, state or local statute, including but not
limited to claims asserted under the Age Discrimination in Employment Act, as
amended, Title VII of the Civil Rights Act of 1964, as amended, any state Fair
Employment Practices Act, and/or the Americans with Disabilities Act), shall be
resolved exclusively through mediation/arbitration by JAMS, in the County of New
York in the State of New York, in accordance with the JAMS Rules and Procedures
for Mediation/Arbitration of Employment Disputes; provided, however, that in the
event that the Company alleges that the Executive is in breach of any of the
provisions contained in Section 4, 12, 13 or 16 of this Agreement, the Company
shall not be exclusively required to submit such dispute to
mediation/arbitration. In such event, the Company may, at its option, seek and
obtain from any court having jurisdiction, injunctive or equitable relief, in
addition to pursuing at arbitration all other remedies available to it
(including without limitation any claims for relief arising out of any breach of
Section 4, 12, 13 or 16 of this Agreement). In the event that the Company
chooses to bring any such suit, proceeding or action for injunctive or equitable
relief in an appropriate court, the Executive hereby waives Executive’s right,
if any, to trial by jury, and hereby waive Executive’s right, if any, to
interpose any counterclaim or set-off for any cause whatever and agree to
arbitrate any and all such claims.

 

16.Restrictive Covenant.  You acknowledge and recognize the highly competitive
nature of the businesses of the Company and its subsidiaries and affiliates and
accordingly agrees as follows:

 

a.During your employment with the Company and for a period of one (1) year from
the date of termination of your employment for any reason (the “Restriction
Period”), you shall not, in in any geographic area in which such business was so
conducted by the Company or any of its affiliates, directly or indirectly,
either as principal, agent, employee, consultant, partner, officer, director,
shareholder, or in any other individual or representative capacity, own, manage,
finance, operate, control or otherwise engage or participate in any manner or
fashion in the business of (i) creating, supplying and distributing real money,
social and/or virtual gaming, gambling and betting content, games and systems
for lotteries, gaming and/or betting operators and retail customers, worldwide,
distributed and/or accessible through physical locations and using online means
and/or mobile devices, and (ii) providing gambling and lottery services,
server-based gaming, virtual sports betting, electronic table gaming, licensing
of gaming software, sale, rental and lease of gaming machines and equipment,
betting and lottery content, video lottery terminals, ticket dispensing
apparatus and distributing betting and lottery content online or via mobile,
remote and field support and development related to the provision of the
aforementioned and anything ancillary which is materially similar to such goods
and services, and other business(s) of the Company from time to time or those
parts of the business(es) of the Company and any Group Company with which you
were involved to a material extent in the six months before Termination.

 



Page 16

 

 

b.In addition to, and not in limitation of, the provisions of Section 16(a), you
agree, for the benefit of the Company and its affiliates, that during the
Restriction Period, you shall not, directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, on your behalf or any other person
or entity other than the Company or its affiliates (i) solicit or induce, or
attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of your employment with the
Company was, an employee or agent of, or consultant to, the Company or any of
its affiliates to terminate its, his or her relationship therewith, or (ii) hire
or engage any person who is, or during the six months prior to the termination
of your employment with the Company was, an employee, agent of or consultant to
the Company or any of its affiliates.

 

c.You understand that the provisions of this Section 16 may limit your ability
to earn a livelihood in a business similar to the business of the Company but
you nevertheless agree and hereby acknowledge that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to you, and (v) the consideration provided hereunder is
sufficient to compensate you for the restrictions contained in this Section 16. 
In consideration of the foregoing and in light of your education, skills and
abilities, you agree that you shall not assert that, and it should not be
considered that, any provisions of Section 16 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.

 

d.It is expressly understood and agreed that although you and the Company
consider the restrictions contained in this Section 16 to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

  

e.In the event that you violate any of the restrictive covenants set forth in
Sections 16(a) or 16(b), in addition to any other remedy which may be available
(i) at law or in equity, (ii) pursuant to any other provision of this Agreement
or (iii) pursuant to any applicable equity award agreement, all outstanding
stock options to purchase shares of Inspired common stock and other unvested
equity awards granted to you shall be automatically forfeited effective as of
the date on which such violation first occurs.

 



Page 17

 

 

17.PARACHUTE PAYMENTS.

 

a.Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any amount, stock option, restricted stock, RSUs, other equity
awards or benefits paid or distributed to the Executive pursuant to this
Agreement or any other agreement or arrangement between the Company and the
Executive (collectively, the “280G Payments”) (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
Section 16, would be subject to the excise tax imposed by Section 4999 of the
Code, then the 280G Payments shall be payable either (i) in full or (ii) in such
lesser amount which would result in no portion of such 280G Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income or
excise taxes (including the excise tax imposed by Section 4999) results in the
Executive’s receipt on an after-tax basis, of the greatest amount of benefits
under this Agreement, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Unless the Executive and the
Company otherwise agree in writing, any determination required under this
Section shall be made in writing by an independent public accountant selected by
the Company (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section, as well as any reasonable
legal or accountant expenses, or any additional taxes, that the Executive may
incur as a result of any calculation errors made by the Accountant and/or the
Company in connection with the Code Section 4999 excise tax analysis
contemplated by this Section.

  

b.Additional 280G Payments. If the Executive receives reduced 280G Payments by
reason of this Section 17 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that the
Executive could have received a greater amount without resulting in an excise
tax, then the Company shall promptly thereafter pay the Executive the aggregate
additional amount which could have been paid without resulting in an excise tax
as soon as practicable.

 

c.Review of Accountant Determinations. The parties agree to cooperate generally
and in good faith with respect to (i) the review and determinations to be
undertaken by the Accountants as set forth in this Section 17 and (ii) any
audit, claim or other proceeding brought by the Internal Revenue Service or
similar state authority to review or contest or otherwise related to the
determinations of the Accountants as provided for in this Section 17, including
any claim or position taken by the Internal Revenue Service that, if successful,
would require the payment by the Executive of any additional excise tax, over
and above the amounts of excise tax established under the procedure set forth in
this Section 17.

 



Page 18

 

 

d.Order of 280G Payment Reduction. The reduction of 280G Payments, if
applicable, shall be effected in the following order (unless the Executive, to
the extent permitted by Section 409A of the Code (“Code Section 409A”), shall
elect another method of reduction by written notice to the Company prior to the
Section 280G event): (i) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24), will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity awards not subject to Code
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Code Section 409A as deferred
compensation.

 

18.NOTICES.

 

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied, emailed or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

 

(a)If to the Company:

 

Inspired Entertainment, Inc.
250 West 57th Street, Suite 2223

New York, New York 10107

Attention: Secretary

Telecopy:

with a copy (which shall not constitute notice) to:

Douglas Ellenoff, Esq.
Ellenoff Grossman & Schole LLP
11345 Avenue of the Americas
New York, NY 10105
Telecopy: (212)370-7889

 



Page 19

 

 

(b)If to the Executive:

 

Brooks H. Pierce

c/o Inspired Entertainment, Inc.
250 West 57th Street, Suite 2223

New York, New York 10107
Email: brooks.pierce@bhpgroup.net

 

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of delivery) or at such time as delivery is
refused by the addressee upon presentation or, for Email, immediately upon
receipt by the sender of a read receipt.

 

19.MISCELLANEOUS.

 

a.The Executive hereby confirms that by virtue of entering into this Agreement
he will not be in breach of any express or implied terms of any Court Order,
contract or of any other obligation legally binding upon Executive.

 

b.Any benefits provided by the Company to the Executive or Executive’s family
which are not expressly referred to in this Agreement shall be regarded as
ex-gratia benefits provided at the entire discretion of the Company and shall
not form part of the Executive’s contract of employment.

 

20.SECTION 409A.

 

a.The intent of the parties hereto is that payments and benefits under this
Agreement are either exempt from or comply with Code Section 409A and,
accordingly, to the extent permitted, this Agreement shall be interpreted to
that end; provided, that no such interpretation shall be used to diminish the
Executive’s rights and entitlements hereunder to any payment or benefit which is
not subject to Code Section 409A.

  

b.If any payment, compensation or other benefit provided to the Executive in
connection with Executive’s employment termination is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A and the Executive is a “specified employee” as defined in Code
Section 409A, no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Executive’s date of termination or, if
earlier, the Executive’s death (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 



Page 20

 

 

c.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment until such termination is also a “separation from service” within the
meaning of Code Section 409A and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

 

d.All reimbursements for expenses under Section 8 of this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which the Executive incurs such expense. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

e.Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

f.If under this Agreement, an amount is paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.

 

21.DEFINITIONS AND INTERPRETATION.

 

a.In this Agreement unless the context otherwise requires the following
expressions have the following meanings:

 

i.“Board” means the Board of Directors of the Company;

   

ii.“Change in Control” shall be deemed to have occurred if:

 

1.any “person”, as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, other than (A) the Company, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or (C) any corporation owned, directly or indirectly, by the
stockholders of the Company (in substantially the same proportion as their
ownership of shares), (a “Person”) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of Parent representing 50% or more of the combined
voting power of the Company’s then outstanding voting securities;

 



Page 21

 

 

2.there is consummated a merger or consolidation of the Company with any other
entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 50% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the beneficial
owner (as defined in clause (A) above), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

 

3.there is consummated a transaction or series of related transactions which
results in the sale or transfer of all or a majority of the assets of the
Company and its subsidiaries taken as a whole (determined based on value);

 

provided, however, that, solely to the extent necessary to comply with, or avoid
adverse tax consequences under, Code Section 409A, none of the foregoing events
shall be deemed to be a “Change in Control” unless such event constitutes a
“change in control event” within the meaning of Code Section 409A;

 

iii.“Change in Control Termination Event” means the Executive’s employment or
other services are terminated at the discretion of the Company pursuant to
Section 14(b) hereof or by the Executive for Good Reason pursuant to Section
14(c) hereof, in either case within the twelve (12) month period immediately
following a Change in Control.

 

iv.“Code” means the U.S. Internal Revenue Code of 1986, as amended;

  

v.“Compensation Committee” means the compensation committee of the Board;

 

vi.“Control” means, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of shares or securities,
partnership interests or other ownership interests, by contract, by membership
or involvement in the board of directors, management committee or other
management structure of such person, or otherwise and “Controlled” shall be
construed accordingly; and

 

vii.“Subsidiary” means, with respect to any person, any other person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified person from time to
time, and unless otherwise specifically provided herein, shall include a
subsidiary of the Company included in the consolidated financial statements of
the Company and any subsidiary not consolidated or 50 percent or less owned
person with respect to which the Company exercises Control.

 



Page 22

 

 

b.References in this Agreement to Sections are to sections in this Agreement.

 

c.References in this Agreement to statutes or regulations shall include any
statute or regulation modifying, re-enacting, extending or made pursuant to the
same or which is modified, re-enacted or extended by the same. Headings are for
ease of reference only and shall not be taken into account in the construction
of this Agreement. Words importing the singular number shall include the plural
and vice versa and words importing the masculine shall include the feminine and
neuter and vice versa

 

d.This Agreement contains the entire understanding between the parties and
supersedes all (if any) subsisting agreements, arrangements and understandings
(written or oral) relating to the employment of the Executive which such
agreements, arrangements and understandings shall be deemed to have been
terminated by mutual consent. The Executive acknowledges that he has not entered
into this Agreement in reliance on any warranty, representation or undertaking
which is not contained in or specifically incorporated in this Agreement. This
Agreement may not be amended or terminated orally, but only by a writing
executed by the parties hereto.

 

e.The various sections and sub-sections of this Agreement are severable and if
any Section or Sub-Section or identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining sections or sub-sections or identifiable parts thereof in this
Agreement. The Company and Executive agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

  

f.The substantive laws of the State of New York in the United States shall
govern this Agreement. Executive acknowledges that there is no adequate remedy
at law for any breach or threatened breach of the provisions of Sections 12 or
13 of this Agreement and that, in addition to any other remedies to which it or
he may otherwise be entitled as a matter of law, the Company shall be entitled
to injunctive relief in the event of any such breach or threatened breach.

 

g.The Company and Executive hereby consent to the exclusive jurisdiction of the
federal and state courts in the State of New York, irrevocably waive any
objection it or he may now or hereafter have to laying of the venue of any suit,
action, or proceeding in connection with this Agreement in any such court, and
agree that service upon it shall be sufficient if made by registered mail, and
agree not to assert the defense of forum non conveniens.

 

22.COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

      

[SIGNATURE PAGE FOLLOWS]

 

Page 23

 

  

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 



INSPIRED ENTERTAINMENT, INC.       By: /s/ A. Lorne Weil   Name: A. Lorne Weil  
Title: Executive Chairman       EXECUTIVE       /s/ Brooks H. Pierce   Brooks H.
Pierce  

  

 

Page 24



 

